Title: From John Adams to Thomas Jefferson, 13 February 1819
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Feby. 13th: 1819.

As you was so well acquainted with the philosophers of France I presume the name and character of Mademoiselle De Lespinasse is not unknown to you.
I have almost put out my eyes by reading two volumes of her letters which as they were printed in 1809 I presume you have read long ago. I confess I have never read any thing with more ennui, disgust and loathing. The eternal repitition of mon dieu and mon ami—je vous aime; je vous aime eperdument; je vous aime a la follie; je suis au desespoir; je espere la mort; je suis morte; je premme l’opium &c &c &c
She was constantly in love with other women’s husbands, constantly violating her fidelity to her own keepers with other women’s husbands constantly tormented with remords & regrets constantly wishing for death and constantly threatning to put herself to death &c &c &c
Yet this great lady was the confidential friend of Mr: Turgot the Duke De la Rochefaucault the Duchess D’anville, Mr Condorcet; the only lady who was admitted to the dinners which Madame Geoffrim made for the litterati of France & the world and the intimate friend of Madame Boufflers and the open acknowledged mistress of the great D’allembert and much admired by Marmontel.
If these letters & the fifteen volumes of De Grimm are to give me an idea of the amilioration of society & government and manners in France I should think the age of reason has produced nothing much better than the Mahometans the Mamalukes or the Hindoos or the North American Indians have produced in different parts of the world.
Festine lente, my friend in all your projects of reformation abolish polytheism however in every shape if you can, and unfrock every priest who teaches it, if you can. To compensate in some measure for this crazy letter I enclose to you Mr Pickering’s essay on the pronounciation of the Greek language which very probably you have received from various quarters before now and with it I pray you to accept assurances of the unabated friendship of / your humble servant
John Adams